13‐4702 
United States v. Roy 
                              UNITED STATES COURT OF APPEALS 

                                    FOR THE SECOND CIRCUIT                            

                                         _______________                    

                                        August Term, 2014 

                    (Argued: April 2, 2015               Decided: April 20, 2015) 

                                       Docket No. 13‐4702 

                                         _______________                              
 
                                   UNITED STATES OF AMERICA, 
                                                
                                                  Appellee, 
                                                
                                            —v.— 
                                                
                                         EMMANUEL ROY, 
                                                
                                                  Defendant‐Appellant, 
 
  DANNY SIONY, AKA RAHIM SIUNY KALIMI, SHIRIN KALIMI, AKA SHIRIN SIOUNY, 
                  TARIFF DILL, CONSTANTINE GIANNAKOS, 
                                      
                                        Defendants. 
                              _______________                  

B e f o r e:   KATZMANN, Chief Judge, POOLER and CARNEY, Circuit Judges.  

                                         _______________  
      Appeal from a judgment of conviction following a jury trial on one count 
of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349, three counts 
of wire fraud in violation of 18 U.S.C. § 1343, and one count of conspiracy to 
commit wire fraud and bank fraud in violation of 18 U.S.C. § 1349 (Griesa, J.). We 
hold that the district court did not err in instructing the jury on the two 
conspiracy counts because proof of an overt act is not required for a conspiracy 
conviction under 18 U.S.C. § 1349. 
                                  _______________                          
 
             B. ALAN SEIDLER, New York, NY, for Defendant‐Appellant. 
 
             ROBERT L. BOONE, Assistant United States Attorney (Brian A. Jacobs, 
                    Assistant United States Attorney, on the brief), for Preet 
                    Bharara, United States Attorney for the Southern District of 
                    New York, New York, NY, for Appellee.  
              
                                  _______________                          
                         
PER CURIAM: 

      Defendant Emmanuel Roy appeals from a judgment of conviction, entered 

on December 10, 2013, by the U.S. District Court for the Southern District of New 

York (Griesa, J.), following a jury trial in which Roy was convicted of one count 

of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349, three counts 

of wire fraud in violation of 18 U.S.C. § 1343, and one count of conspiracy to 

commit wire fraud and bank fraud in violation of 18 U.S.C. § 1349. On appeal, 

Roy argues that the district court erred by failing to instruct the jury that proof of 

an overt act is required for a conviction under the two § 1349 conspiracy 


                                           2
charges.1 The question of whether a conspiracy conviction under § 1349 requires 

proof of an overt act is one of first impression in this Circuit. We hold that proof 

of an overt act is not required for a conspiracy conviction under 18 U.S.C. § 1349 

and that the district court therefore did not err in its instructions on those 

charges. 

                                  BACKGROUND 

      Roy was charged in a five‐count superseding indictment that was filed on 

November 13, 2012. Count One charged Roy with conspiracy to commit wire 

fraud in violation of 18 U.S.C. § 1349. Counts Two, Three, and Four charged Roy 

with wire fraud in violation of 18 U.S.C. § 1343. Count Five charged Roy with 

conspiracy to commit wire fraud and bank fraud in violation of 18 U.S.C. § 1349. 

      At the end of trial, the district court instructed the jury on the elements of 

each charged crime. Of particular relevance here, the district court did not 


      1  Roy also argues that the district court erred by: (1) dismissing a juror who 
knew a defense witness; (2) providing a jury instruction on the reasonable doubt 
standard that failed to compare that standard to other lower standards of proof 
and that included an allegedly improper “hesitate to act” formulation of 
reasonable doubt; (3) failing to instruct the jury on the “factual underpinnings” 
of Roy’s charged crimes; (4) failing to provide the jurors with a copy of the 
Indictment; and (5) excluding certain expert testimony. We address those issues 
in a separate order, in which we affirm the district court’s judgment for the 
reasons stated both in that order and in this opinion.

                                           3
instruct the jury that it must find that Roy committed an overt act in furtherance 

of the conspiracies charged in Counts One and Five of the Indictment.  

      After a seven‐day jury trial, Roy was convicted on February 1, 2013 of all 

five counts. On December 5, 2013, the district court sentenced Roy to an 

aggregate term of 87 months’ imprisonment, three years of supervised release, 

and a $500 mandatory special assessment. This timely appeal followed. 

                                   DISCUSSION 

      On appeal, Roy argues that the district court erred by not instructing the 

jury that, for it to convict on Count One or Count Five, it must find that Roy 

committed an overt act in furtherance of the charged conspiracy. 

      We review de novo a district court’s jury instruction. See United States v. 

Naiman, 211 F.3d 40, 50 (2d Cir. 2000). “A jury instruction is erroneous if it 

misleads the jury as to the correct legal standard or does not adequately inform 

the jury on the law.” Id. at 51 (internal quotation marks omitted). A defendant 

challenging a jury instruction must demonstrate that he requested a charge that 

“accurately represented the law in every respect” and that the charge delivered 

was erroneous and prejudicial. United States v. Applins, 637 F.3d 59, 72 (2d Cir. 

2011) (internal quotation marks omitted). 


                                           4
      The two conspiracy counts in Roy’s Indictment charged violations of 18 

U.S.C. § 1349, which provides: 

             Any person who attempts or conspires to commit any offense 
             under this chapter shall be subject to the same penalties as 
             those prescribed for the offense, the commission of which 
             was the object of the attempt or conspiracy. 

18 U.S.C. § 1349. The provision does not expressly note that an overt act is 

required for a conspiracy conviction. 

      In 2005, the Supreme Court considered whether an overt act was required 

to convict a defendant of conspiracy to commit money laundering, in violation of 

18 U.S.C. § 1956(h). See Whitfield v. United States, 543 U.S. 209 (2005). That 

statutory provision reads: 

             Any person who conspires to commit any offense defined in 
             this section or section 1957 shall be subject to the same 
             penalties as those prescribed for the offense the commission 
             of which was the object of the conspiracy. 

18 U.S.C. § 1956(h). The Supreme Court found that § 1956(h) does not require 

proof of an overt act, reasoning that where the text of a statute “does not 

expressly make the commission of an overt act an element of the conspiracy 

offense, the Government need not prove an overt act to obtain a conviction.” 

Whitfield, 543 U.S. at 214, 219. 



                                           5
      Section 1349 does not expressly require commission of an overt act. As a 

result, many other Circuits, as well as several district courts in this Circuit, have 

concluded that a conviction under the statute does not require proof of an overt 

act. See, e.g., United States v. Rogers, 769 F.3d 372, 380–82 (6th Cir. 2014); United 

States v. Eason, 579 F. App’x 807, 810 n.3 (11th Cir. 2014) (per curiam); United 

States v. Pascacio‐Rodriguez, 749 F.3d 353, 363–64 & 364 n.49 (5th Cir. 2014); United 

States v. Chinasa, 489 F. App’x 682, 685–86 (4th Cir. 2012) (unpublished per 

curiam); United States v. Fishman, 645 F.3d 1175, 1186 (10th Cir. 2011); United 

States v. Kazarian, No. 10 Cr. 895, 2012 WL 1810214, at *24 n.12 (S.D.N.Y. May 18, 

2012); United States v. Albers, No. 08‐CR‐819, 2011 WL 1225548, at *1 (E.D.N.Y. 

Mar. 31, 2011). We agree with these courts and conclude that a conspiracy 

conviction under § 1349 does not require proof of an overt act. 

      Despite the strong authority supporting the government’s position, Roy 

argues that in a recent nonprecedential decision, we decided that a conviction for 

conspiracy under § 1349 requires proof of an overt act. See United States v. 

Yakovlev, 508 F. App’x 34 (2d Cir. 2013) (summary order). The Yakovlev panel 

explained that: “‘[t]o prove conspiracy [under § 1349], the government must 

show that the defendant agreed with another to commit the offense; that he 


                                            6
knowingly engaged in the conspiracy with the specific intent to commit the 

offenses that were the objects of the conspiracy; and that an overt act in 

furtherance of the conspiracy was committed.’”  Id. at 36–37 (quoting United 

States v. Huezo, 546 F.3d 174, 180 (2d Cir. 2008)). 

      But there are two reasons that Yakovlev’s description of the § 1349 elements 

should not control our decision. First, and most importantly, the discussion of 

the overt act requirement was clearly dicta. It was completely unrelated to the 

issue before the panel, which involved whether the defendant agreed with a co‐

conspirator to commit bank fraud. See id. Second, the Yakovlev decision simply 

quoted from Huezo, which in turn considered the overt act requirement in the 

context of a different statute, 18 U.S.C. § 1956(h). The problem is that Huezo’s 

discussion of the elements of a violation of § 1956(h) was also incorrect because 

the Supreme Court had specifically decided, three years earlier, in Whitfield, that 

a conspiracy conviction under § 1956(h) does not require proof of an overt act. 

See Whitfield, 543 U.S. at 219. As such, we do not give weight to Yakovlev’s 

recitation of the elements of conspiracy under § 1349. 

       

       


                                           7
                                 CONCLUSION 

      For the reasons stated herein, we hold that the district court did not err in 

instructing the jury on the two conspiracy counts because proof of an overt act is 

not a required element for a conspiracy conviction under 18 U.S.C. § 1349. 




                                          8